Exhibit 10.4

CVB FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

FORM OF NOTICE OF GRANT

AND

RESTRICTED STOCK UNIT AGREEMENT

You have been granted Restricted Stock Units (“RSUs”) with respect to the number
of shares of common stock of CVB Financial Corp, (the “Company”) set forth below
(“Shares”), subject to the terms and conditions of the CVB Financial Corp. 2018
Equity Incentive Plan (“Plan”), and this Notice of Grant and Restricted Stock
Unit Agreement including the attachments hereto (collectively, “Notice and
Agreement”). Unless otherwise defined in the Notice and Agreement, terms with
initial capital letters shall have the meanings set forth in the Plan.

Participant:    

Address:    

Number of Shares subject to RSUs Granted:

 

Grant Date:

  

[                                 ], 20        

Period of Restriction, Vesting of RSUs and

Delivery of Shares (see Sections 2 and 3 of

attached Restricted Stock Unit Agreement)

  

The Period of Restriction, during which the RSUs shall vest, shall be for a
period of                              years following the Grant Date. The RSUs
shall vest as to the following numbers of Shares and on the following schedule
(Vesting Dates):

                              Shares on [date no earlier than one year after
Grant Date]

                              additional Shares on [date]
                             additional Shares on [date]
                             additional Shares on [date]

By signing below, you accept this grant of RSUs and you hereby represent that
you: (i) agree to the terms and conditions of this Notice and Agreement and the
Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

 

AGREED AND ACCEPTED: Signature: Print Name:



--------------------------------------------------------------------------------

CVB FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1.            Grant of Restricted Stock Units. The Company has granted to you
Restricted Stock Units (“RSUs”) with respect to the number of Shares specified
in the Notice of Grant on the preceding page (“Notice of Grant”), subject to the
following terms and conditions. In consideration of such grant, you agree to be
bound by such terms and conditions, and by the terms and conditions of the Plan.

2.            Period of Restriction. During the Period of Restriction specified
in the Notice of Grant, the RSUs shall not be vested and the Participant shall
have no rights to or with respect to the Shares subject to the RSUs. The Period
of Restriction shall expire and the RSUs shall lapse as to the Shares in the
amount(s) and on the date(s) specified in the Notice of Grant (each, a “Vesting
Date”); provided, however, that no RSUs shall vest on any Vesting Date if the
Participant has ceased Continuous Status as an Employee, Consultant or Director
on or prior to such date.

3.            Delivery of Shares. As soon as reasonably practicable following
each Vesting Date, or any other vesting event specified herein or in the Plan,
but in no event later than the 15th day of the third month following the later
of the Company’s or the Participant’s tax year end of the year in which the
Vesting Date or vesting event occurs, the Company shall cause to be delivered to
the Participant the number of Shares then vesting in accordance with the
provisions of this Agreement. No fractional Shares shall be delivered to the
Participant.

4.            Restriction on Transfer. Neither the RSUs nor any beneficial
interest therein shall be transferred, encumbered or otherwise disposed of in
any way other than by will or the laws of descent and distribution or pursuant
to a “domestic relations order” (as defined in Code Section 414(p)(1)(B)). In
addition, as a condition to any transfer of Shares issued with respect to RSUs
that have vested, the Company may, in its discretion, require: (i) that the
Shares shall have been duly listed upon any national securities exchange or
automated quotation system on which the Company’s common stock may then be
listed or quoted; (ii) that either (a) a registration statement under the
Securities Act of 1933, as amended (“Securities Act”) with respect to the Shares
shall be effective, or (b) in the opinion of counsel for the Company, the
proposed purchase shall be exempt from registration under the Securities Act and
the Participant shall have entered into agreements with the Company as
reasonably required; and (iii) fulfillment of any other requirements deemed
necessary by counsel for the Company to comply with Applicable Law.

5.            Restrictive Covenants. Participant shall not, for a period of
twelve (12) months following the termination of his or her employment by (or
other business relationship with) the Company or any of its affiliates:

(a)            directly or indirectly (i) Solicit or assist any other individual
or entity in Soliciting any Customer or Prospective Customer for the purpose of
performing or providing any financial or banking services that a national
banking association, bank holding company, state bank, savings and loan
association, or other regulated financial institution is permitted by law to

 

- 2 -



--------------------------------------------------------------------------------

conduct or furnish (“Banking Services”) as of the date of Participant’s
termination of employment (or other business relationship) by using any
Confidential Information (as defined in Section 6(a) below); or (ii) interfere
with or damage (or attempt to interfere with or damage) any relationship and/or
agreement between the Company or any of its affiliates and a Customer or
Prospective Customer by using any Confidential Information; or

(b)            directly or indirectly Solicit, or assist any other individual or
entity in Soliciting any person then currently employed by (or in a business
relationship with) the Company or its affiliates, or any person employed by (or
in a business relationship with) the Company, its affiliates and/or their
predecessors within twelve (12) months of the end of Participant’s employment
(or other business relationship) with the Company or its affiliates, to
terminate his, her business relationship, employment, or other association with
the Company or its affiliates.

(c)            For purposes of this Notice and Agreement:

(i)            “Customer” shall mean any person, firm, corporation or other
organization for whom the Company, its affiliates and/or their predecessors
provided Banking Services within a 12-month period before or after the date on
which Participant’s employment (or other business relationship) with the Company
or its affiliates terminated.

(ii)            “Prospective Customer” shall mean any person, firm, corporation
or other organization with whom the Participant has had any negotiations or
discussions regarding the possible performance of Banking Services on behalf of
the Company or its affiliates within the twelve (12) months preceding the
termination of the Participant’s employment (or other business relationship)
with the Company.

(iii)            “Solicit” shall mean to have any direct or indirect
communications of any kind whatsoever, which invites, advises, encourages or
requests that any person or entity take or refrain from taking any action in any
manner.

(d)            The obligations set forth in this Section 5 shall survive the
termination of Participant’s employment (or other business relationship) and
expiration of the term of this Notice and Agreement.

6.            Property Rights, Confidential Information and Trade Secrets of the
Company.

(a)            Participant understands that in the course of Participant’s
employment with the Company or its affiliates, Participant will or may have
access to and become informed of confidential, proprietary and/or trade secret
information concerning the Company or its affiliates that is not generally known
to the public or the competitors of the Company or its affiliates (collectively
referred to as “Confidential Information”) including but not limited to:

(i)            Information regarding the Company’s and/or its affiliates’
general business operations (including, without limitation, financial
information, business plans, organizational structure, policies, strategic
planning, sales, marketing strategies, distribution methods, data processing and
other systems, personnel policies and compensation plans and arrangements);

 

- 3 -



--------------------------------------------------------------------------------

(ii)            Information prepared or compiled by the Company or its
affiliates regarding its Customers or Prospective Customers (including, without
limitation, information contained in account analysis reports and credit
memoranda, deposit and account activity information, lending terms and rates
offered to specific Customers and/or Prospective Customers of the Company or its
affiliates, loan agreements, commitment letters, audit information, and
information relating to Banking Services offered by the Company or its
affiliates to Customers);

(iii)            Information, knowledge, formulas, or data of a technical nature
(including, without limitation, methods, know-how, processes, discoveries, or
research projects);

(iv)            Information, knowledge or data relating to future developments
(including, without limitation, research and development, future marketing or
merchandising);

(v)            Any and all Customers and Prospective Customers’ names, addresses
and other contact information (such as telephone numbers and e-mail addresses),
Customer preferences and accounts, lists, suppliers lists and advertising lists
of the Company or its affiliates; and

(vi)            Any and all employee lists, employee identities, directories and
information (including but not limited to information regarding employees’
salaries, commissions and other benefits, levels of knowledge, performance,
experience and expertise, strengths and weaknesses, and special talents).

(b)            Participant understands and agrees that such Confidential
Information constitutes a valuable competitive asset of the Company and its
affiliates and that it is and shall remain the exclusive property of the Company
and/or its affiliates.

(c)            Participant understands and agrees that, except in the course of
Participant’s regular authorized duties on behalf of the Company or its
affiliates, Participant will keep all Confidential Information in strict
confidence during the term of Participant’s employment with the Company or its
affiliates and thereafter, and Participant will never directly or indirectly
make known, divulge, reveal, furnish, make available, disclose, or use any
Confidential Information, whether prepared by Participant or otherwise coming
into Participant’s possession, custody, or control.

(d)            The obligations set forth in this Section 6 will survive the
termination of Participant’s employment (or other business relationship) and any
expiration of the term of this Notice and Agreement.

7.            Injunctive Relief. Participant understands and agrees that the
breach or threatened breach of the agreements contained in Sections 5 and 6 (the
“Restrictive Covenants”), above, would give rise to irreparable injury to the
Company and/or its affiliates which injury would be inadequately compensable in
money damages. Accordingly, the Company and/or its affiliates may seek and
obtain a restraining order and/or injunction prohibiting the breach or
threatened breach of the Restrictive Covenants, in addition to and not in
limitation of any other legal remedies which may be available. Participant
further understands and agrees that the covenants set forth in the Restrictive
Covenants are necessary for the protection of the Company’s and/or its
affiliates’ legitimate business interests and are reasonable in scope and
content.

 

- 4 -



--------------------------------------------------------------------------------

8.            Shareholder Rights; Dividend Equivalents. The Participant shall
have no rights as a shareholder of the Company with respect to any Shares
subject to the RSUs until the RSUs have vested and the Shares have been issued
to the Participant. No adjustment shall be made for ordinary or extraordinary
dividends (whether in currency, securities or other property), distributions, or
other rights (including, but not limited to, the right to vote) for which the
record date is prior to the date such Shares are issued, except as provided in
the Plan. [However, the Participant shall be paid dividend equivalents with
respect to the RSUs equal to any ordinary dividends paid on Shares from the date
of grant of the RSUs through the date Shares are issued, which dividend
equivalents shall be paid in the same form of payment (cash or Shares) as
ordinary dividends are paid to shareholders of record during such period.] If,
from time to time prior to the Vesting Date, there is (i) any extraordinary
stock dividend, stock split or other change in the Shares, or (ii) any merger or
sale of all or substantially all of the assets or other acquisition of the
Company, any and all new, substituted or additional securities to which the
Participant may become entitled by reason of the RSUs shall be immediately
subject to the terms of this Notice and Agreement and included thereafter as
“Shares” subject to this Notice and Agreement.

9.            Legends. The share certificate evidencing the Shares, if any,
issued pursuant to the RSUs granted hereunder shall bear appropriate legends for
compliance with applicable federal and state securities laws.

10.            U.S. Tax Consequences. The Participant has reviewed with the
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of receiving RSUs and the transactions contemplated by this Notice
and Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its employees or agents.
The Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement. The Participant
understands that under the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), the Participant will be taxed as ordinary income on the fair market
value of the Shares received upon vesting of the RSUs as of the Vesting Date.

11.            Compliance with Other Laws and Regulations. Notwithstanding
anything to the contrary in this Notice and Agreement, the grant and exercise of
RSUs hereunder, and the obligation of the Company to sell and deliver shares
under such RSUs, shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any governmental or regulatory
agency as may be required including the rules and regulations of the Securities
and Exchange Commission and the rules of any exchange or any quotation system on
which the Company’s common stock may then be listed. Without limitation of the
foregoing, Participant agrees and acknowledges that the sale of the shares
underlying such RSUs, shall be made in compliance with the Company’s then
applicable Insider Trading Policy and all other applicable federal and state
securities laws. The Company shall not be required to issue or deliver any
certificates for shares of its common stock prior to the completion of any
registration or qualification of such shares under any federal or state law or
issuance of any ruling or regulation of any government body which the Company
shall, in its sole discretion, determine to be necessary or advisable.

 

- 5 -



--------------------------------------------------------------------------------

12.            General.

(a)            This Notice and Agreement shall be governed by and construed
under the laws of the State of California and applicable federal law. The Notice
and Agreement and the Plan, which is incorporated herein by reference,
represents the entire agreement between the parties with respect to the
Restricted Stock Units granted to the Participant. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Notice and Agreement, the terms and conditions of the Plan shall
prevail. To the extent that Participant has entered into any agreement to
arbitrate claims with the Company, such agreement to arbitrate claims, which is
incorporated herein by reference, shall apply to any and all disputes between
Participant and the Company arising out of or relating to the Notice and
Agreement and the Plan.

(b)            Any notice, demand or request required or permitted to be
delivered by either the Company or the Participant pursuant to the terms of this
Notice and Agreement shall be in writing and shall be deemed given when
delivered personally, deposited with an international courier service, or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties at the addresses set forth in the Notice of Grant, or such other
address as a party may request by notifying the other in writing.

(c)            The rights of the Company under this Notice and Agreement and the
Plan shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. The rights and obligations
of the Participant under this Notice and Agreement may only be assigned with the
prior written consent of the Company.

(d)            The Participant agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Notice and Agreement.

(e)            PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK
UNITS AND ANY SHARES TO BE DELIVERED PURSUANT TO THIS AGREEMENT SHALL BE EARNED
ONLY BY CONTINUING SERVICE AS AN EMPLOYEE, CONSULTANT OR DIRECTOR, AND NOT
THROUGH THE ACT OF BEING HIRED, APPOINTED OR OBTAINING RESTRICTED STOCK UNITS
HEREUNDER.

#####

 

- 6 -



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

I,                                 , spouse of                                 ,
have read and approve the foregoing Notice of Grant and Restricted Stock Unit
Agreement (the “Notice and Agreement”). In consideration of the Company’s grant
to my spouse of the Restricted Stock Units for Shares of CVB Financial Corp. as
set forth in the Notice and Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Notice and
Agreement and agree to be bound by the provisions of the Notice and Agreement
insofar as I may have any rights in said Notice and Agreement, the Restricted
Stock Units or any Shares issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state or
country of our residence as of the date of the signing of the foregoing Notice
and Agreement.

Dated:       , 20            

 

 

 

Signature of Spouse

Print Name:            

 

- 7 -